Case 3:19-cv-02454-MMA-MSB Document 20 Filed 05/18/20 PageID.165 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10                   IN THE UNITED STATES DISTRICT COURT
 11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12

 13
       TY STEWART, et al., individually         CASE NO.: 19cv2454-MMA (MSB)
 14    and on behalf of all others similarly
       situated,
 15
                    Plaintiffs,                 ORDER GRANTING EX PARTE
 16                                             REQUEST TO INCREASE PAGE
             v.                                 LIMIT FOR EARLY NEUTRAL
 17                                             EVALUATION STATEMENT AND
       KODIAK CAKES, LLC,                       EXHIBITS
 18
                    Defendants.                 [ECF NO. 19]
 19

 20
 21

 22         Having reviewed the Ex Parte Request of Plaintiffs Ty Stewart, Jocelyn
 23   Fielding, Laureene Buck and Anna Altomare (collectively, “Plaintiffs”), (ECF No.
 24   19), and for good cause appearing therefor, the Court hereby GRANTS the Request
 25   to Increase the Page Limit for the Early Neutral Evaluation Statement and Exhibits.
 26   ///
 27   ///
 28

                                                                                     ORDER
Case 3:19-cv-02454-MMA-MSB Document 20 Filed 05/18/20 PageID.166 Page 2 of 2



  1         IT IS HEREBY ORDERED THAT, Plaintiffs shall limit the ENE statement
  2   to ten (10) pages or less, and up to ten (10) pages of exhibits or declarations. All
  3   other orders of the Court in the Notice and Order for Early Neutral Evaluation
  4   Conference and Case Management Conference [ECF No. 10] remained unchanged.
  5         IT IS SO ORDERED.
  6   Dated: May 18, 2020
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                 -1-
                                                                                       ORDER
